     Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 1 of 28 PageID #: 3888



                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


RICHARD EDWARDS, JR.,

                               Plaintiff,

v.                                                   CIVIL ACTION NO. 3:16-1879

McELLIOTTS TRUCKING, LLC;
DANNY McGOWAN, individually and as
an employee of McElliotts Trucking, LLC and/or
as agent of Cardinal Transport;
CARDINAL TRANSPORT, INC.,

                               Defendants.


                          MEMORANDUM OPINION AND ORDER

         Pending before the Court are multiple post-trial motions. For the foregoing reasons, the

Court GRANTS Defendant’s Motion to Offset Judgment in the amount of $372,500.00 (ECF No.

257), GRANTS Plaintiff’s Motion for Prejudgment Interest in the amount of $49,748.19 (ECF

No. 245), GRANTS Plaintiff’s Bill of Costs in the amount of $5,731.09 (ECF No. 244), DENIES

Defendant’s Motion for a New Trial (ECF No. 258), GRANTS Defendant’s Motion to Certify

Appeal (ECF No. 260), and GRANTS Defendant’s Motion to Stay Judgment (ECF No. 246).

                                        I.    Background

         On February 26, 2016, Plaintiff Richard Edwards filed the Complaint in this case against

Defendants Danny McGowan (“McGowan”), his company, McElliotts Trucking, LLC

(“McElliotts”, together “McElliotts Defendants”), and Cardinal Transport, Inc. (“Cardinal”).1



         1
        Defendant Harold Midkiff was dismissed from the suit, as stipulated by the parties, on
October 12, 2017. ECF No. 158.
                                                1
  Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 2 of 28 PageID #: 3889



Compl., ECF No. 1. The cause of action arose on October 3, 2015, when Plaintiff was injured

during the loading of large metal rods during their shipment. Id.

       The 2,000-pound rod that struck Plaintiff was part of a shipment produced by Special

Metals and destined for one of its customers. McGowan Depo., p. 91, ECF No. 72-6. Special

Metals placed the shipment with Cardinal, an interstate motor carrier that ships freight by semi-

truck. Riley Aff., ¶ 3, ECF No. 72-1. Cardinal leased the trucks owned by McElliotts to deliver

loads negotiated by McGowan, an exclusive sales agent of Cardinal. Sales Agency Agreement,

ECF No. 72-3; Independent Contractor Agreement, ECF No. 72-4.

       As both a sales agent and an owner-operator lessor, McGowan solicited customers and

negotiated shipping rates subject to Cardinal’s policies and ultimate approval. Sales Agency

Agreement, at 1; Cardinal Agent’s Policy Manual, pp. 1–5, ECF Nos. 81-2, 82-1, 82-2;

Independent Contractor Agreement, ¶ 1. McGowan’s commission was contingent on placing

shipments on Cardinal-leased trucks, unless Cardinal provided written permission to utilize

another carrier. Sales Agency Agreement, at 1.

       On occasion, Special Metals would place a shipment with Cardinal that did not fill an entire

trailer. McGowan Depo., at 68. In those instances, McGowan would haul the partial load back to

his truck yard in Kenova where he would unload and store it until he collected enough shipments

to fill an entire trailer. Id. He would then load multiple shipments on one trailer. Id. at 68, 88, 90.

Plaintiff was injured while McGowan was reloading a trailer. Id. at 91. Cardinal was aware of this

practice and condoned it, as its owner felt it was Cardinal’s “responsibility to try and make the

owner-operator as much money as possible” so as to “improve their equipment and improve their

lives.” Trial Transcript 3, p. 561, ECF No. 252.




                                                   2
  Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 3 of 28 PageID #: 3890



       Plaintiff alleged twelve counts of liability, including claims for vicarious liability against

Cardinal under West Virginia common law and federal regulations that impose requirements on

Cardinal’s relationship with McGowan. Compl., ¶¶ 60–87. On August 6, 2018, McElliotts

Defendants entered into a settlement agreement with Plaintiff. Settlement, ECF No. 257-2. The

settlement was for $200,000 cash, 118 acres of land in Carter County, Kentucky, and a race car

chassis with a driving suit and helmet. Id. at 3.

       Claims against Cardinal went to trial on August 7, 2018. ECF No. 217. A jury verdict was

returned on August 14, 2018. Jury Verdict, ECF No. 231. The jury found McElliotts Defendants

negligent and Cardinal vicariously liable. Id. Damages were awarded in the amounts of

$205,811.94 for past medical bills; $700,000 for future medical bills; $60,000 for past lost

earnings; $450,000 for reduced earning capacity; and a $1,000,000 each for past pain and suffering,

past reduced capacity to function as a whole person, future pain and suffering, and future reduced

capacity to function as a whole person. Id. The verdict totaled $5,415,811.94 and the Court entered

a judgment order for that amount. J. Order, ECF No. 240. Crossclaims of indemnification and

contribution remain unresolved between McElliotts Defendants and Cardinal. Answer to Compl.,

ECF No. 12.

                                      II.          Legal Standard

       For the sake of comprehensibility, the legal standard for each issue will be raised

immediately before the discussion of each of the motions before the Court.

                                            III.     Discussion

       At bar are issues of a judgment offset; prejudgment interest; awarding costs to the

prevailing party; motions for a new trial or, alternatively, a certification for appeal; and a stay of

judgment. The Court addresses each in turn.



                                                      3
  Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 4 of 28 PageID #: 3891



       A. Offset Judgment

       Cardinal claims it is entitled to an offset of the judgment entered against it by the amount

of the settlement between Plaintiff and McElliotts Defendants. Mot. Offset J., ECF No. 257. Under

West Virginia law, “[w]here a payment is made, and release obtained, by one joint tort-feasor, the

other joint tort-feasors shall be given credit for the amount of such payment in the satisfaction of

the wrong.” Bd. of Educ. of McDowell Cty. v. Zando, Martin & Milstead, Inc., 390 S.E.2d 796,

Syl. Pt. 5 (W. Va. 1990) (internal citations omitted). This credit is available when plaintiffs settle

with parties and non-parties alike. See Cline v. White, 393 S.E.2d 923, 926 (W. Va. 1990).

       Plaintiff settled with McElliotts Defendants for $200,000 cash, a race car chassis valued at

$4500,2 and real property valued at $168,000.3 Settlement, at 3. Parties agree an offset is

appropriate here. Resp. Mot. Offset J., p. 1, ECF No. 267. As such, the verdict of $5,415,811.94 is

offset by $372,500, reducing the final judgment to $5,043,311.94.

       B. Prejudgment Interest

       Plaintiff moves the Court for prejudgment interest. Mot. Prejudgment Int., ECF No. 245.

The Fourth Circuit has held “state law applies to questions involving prejudgment interest in

diversity cases.” United States v. Dollar Rent A Car Sys., Inc., 712 F.2d 938, 940 (4th Cir. 1983).

West Virginia law provides for prejudgment interest on “special damages,” which include “lost

wages and income, medical expenses, damages to tangible personal property and similar out-of-

pocket expenditures.” W. VA. CODE § 56-6-31. The Court has clarified that “special damages do

not as a category include future losses.” Jackson v. United States, No. 3:14CV15086, 2015 WL




       2
          As stipulated by Parties. ECF Nos. 267, 270.
       3
          As stipulated by Parties. E-Mail from Connor Robertson, Plaintiff’s Counsel, to Michael
Hoffman, Chambers Clerk, and Bradley Schmalzer, Defense Counsel. (Oct. 12, 2018, 11:24 EST)
(on file with author).
                                                  4
  Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 5 of 28 PageID #: 3892



5174238 (S.D.W. Va. Sept. 2, 2015). “Generally, a circuit court must deduct all proper credits,

payments, and set-offs before calculating prejudgment interest.” Doe v. Pak, 784 S.E.2d 328, 333

(W. Va. 2016) (internal citations omitted). When dealing with apportioning the offset of the total

judgment and how that affects the pre-judgment interest, the Supreme Court of Appeals of West

Virginia has used the calculations adopted by our sister court in the Northern District as an

example. Id. (citing Small v. Jack B. Kelley, No. 1:10 CV 121, 2012 WL 4056745 (N.D.W. Va.

2012) (applying West Virginia law). In Small, the court calculated what percentage of the total

verdict the special damages represented, rounding each percentage to the nearest tenth. Then, the

court calculated the same percentage of the judgment, after subtracting the offset, to determine the

amount the prejudgment interest tabulation is applied. A prejudgment amount of 7% applies for

claims that arose in 2015.4 The Court applies this rate from when the cause of action accrued until

the entry of the judgment. W. VA. CODE § 56-6-31.

       Here, the relevant special damages total $265,811.94.5 This represents 4.91% of the total

verdict, before any offset. After the offset, the final judgment becomes $5,043,311.94, 4.91% of

which is $247,626.62. This represents the proportional amount to which the prejudgment intertest

rate of 7% can be applied. Seven percent of $247,626.62 is $17,333.86. To account for the passage

of time from the date of the accident up to the verdict, a period of 2.87 years,6 the Court multiplies

$17,333.86 by 2.87 and achieves a prejudgment interest total of $49,748.19. Thus, the Court

awards Plaintiff $49,748.19 in prejudgment interest.



       4
          ECF No. 245-1. W. VA. SUP. CT. OF APPEALS, Determination and Dissemination of the
Rate of Intertest on Judgments and Decrees for the Year 2015 (Jan. 1, 2015), available at
http://www.courtswv.gov/legal-community/pdfs/interest2015.pdf.
        5
          $205,811.94 of medical bills and $60,000 of past lost earnings. ECF No. 231.
        6
          This time period is from the accrual date, Oct. 3, 2015, to the date of judgment, Aug. 14,
2018. This is 1046 days which, when divided by 365 days per year, gives a total of 2.87 years. See
ECF No. 245, ¶ 9.
                                                  5
  Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 6 of 28 PageID #: 3893



        C. Bill of Costs

        Plaintiff claims he is entitled to recover fees of the Clerk, certain deposition costs, witness

fees, and docket fees. Aff. Bill of Costs, ECF No. 244-1. Rule 54(d) of the Federal Rules of Civil

Procedure states that costs other than attorneys’ fees “should be allowed to the prevailing party.”

FED. R. CIV. P. 54(d)(1). Under United States Code, expenses that are generally recoverable by the

prevailing party include fees of the clerk, fees for printed or electronically recorded transcripts

necessarily obtained for use in the case, fees for witnesses, and docket fees under 28 U.S.C. §

1923. 28 U.S.C. §1920. The prevailing party bears the burden of showing the requested costs are

allowable under § 1920. Ramonas v. W. Va. Univ. Hospitals-East, Inc., No. 3:08-CV-136, 2010

WL 3282667, at *2 (N.D.W. Va. Aug. 19, 2010). Once the prevailing party has carried its burden,

the burden shifts to the losing party. Id.

        Here, the only portion where the amount of recoverable costs are left to determination by

the Court arise with deposition transcript costs. “A district court should award costs when the

taking of a deposition is reasonably necessary at the time of its taking.” LaVay Corp. v. Dominion

Fed. Sav. & Loan Assoc., 830 F.2d 522, 528 (4th Cir.1987). The term “reasonably necessary”

references the use or potential use in anticipation of trial, and “the costs of a deposition taken solely

for discovery purposes are not recoverable.” Ramonas, 2010 WL 3282667, at *9. Unless the

prevailing party “demonstrates that both costs were ‘necessarily obtained for use in the case’, only

its transcription costs are recoverable.” Cherry v. Champion Int’l Corp., 186 F.3d 442, 449 (4th

Cir. 1999). For both to be necessary, there must be “something more than convenience or

duplication to ensure alternative methods for presenting materials at trial.” Id.

        The Court notes that all of the deposition costs claimed by Plaintiff involve parties,

testifying witnesses, or witnesses called by Cardinal that could reasonably be believed to be



                                                   6
  Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 7 of 28 PageID #: 3894



included in the witness list at trial. See generally Ramonas, 2010 WL 3282667 (using factors such

as inclusion in witness list, whether the deponent was a party at time of the deposition, whether

deponent actually testified at trial, and whether the deposing party reasonably believed the

deponent could be called at trial). However, Plaintiff offers no explanation as to why both a

transcript and video deposition of Kristi Roberts were necessary in this case. Without an

independent explanation for each, the Court may only find one recoverable.

        “[W]hen a party notices a deposition to be recorded by nonstenographic means, or by both

stenographic and nonstenographic means, and no objection is raised at that time by the other party

to the method of recordation pursuant to Federal Rule of Civil Procedure 26(c), it is appropriate

under § 1920 to award the cost of conducting the deposition in the manner noticed.” Cherry, 186

F.3d at 449 (quoting Morrison v. Reichhold Chemicals, Inc., 97 F.3d 460, 465 (11th Cir. 1996)).

Given the video deposition was used at trial and the original notice of deposition was for a

videotaped deposition, the Court grants $604.14 for the costs of the video deposition and denies

the $335.17 for the written transcript. Notice of Depo., ECF No. 198. This brings Plaintiff’s total

recoverable transcript costs to $5071.09.

        As for the remaining costs claimed by Plaintiff, there is an allotment of forty dollars per

day for witnesses’ attendance fees. 28 U.S.C. § 1821(b). Here, Plaintiff filed for the attendance

fees for six witnesses, all called at trial. Bill of Costs, p. 2, ECF No. 244. Additionally, docket fees

for a trial are set at twenty dollars. 28 U.S.C. § 1923(a). Filing fees for a civil action in this district

are $400. All of these are explicitly outlined in the 28 U.S.C. § 1923 and their amounts are

uncontested. As such, the Court finds the total recoverable costs to be $5731.09, to be included in

the final judgment.




                                                    7
  Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 8 of 28 PageID #: 3895



          D. New Trial Under Rule 59

          Cardinal argues a new trial is merited based on (1) the clear weight of the evidence, (2) the

sufficiency of the jury instructions, and (3) the amount of the verdict. Memo. Supp. Mot. New Trial,

pp. 1–2, ECF No. 259. Arguments for each are addressed herein the subdivsions of each issue

raised.

          1. Clear Weight of the Evidence

          Cardinal contends the clear weight of the evidence runs contrary to the verdict for two

reasons. First, Cardinal alleges McElliotts Defendants were unequivocally proven to be

independent contractors, not employees. Id. Second, Cardinal alleges the loading and unloading of

trucks was unquestionably outside the scope of employment. Id. Both issues Cardinal raised

previously; the Court’s determination here uses similar rationale by which they were previously

addressed. See Memo. Opinion & Ord. Summ. J., ECF No. 121.

          Federal Rules provide “[t]he court may, on motion, grant a new trial . . . after a jury trial

for any reason for which a new trial has heretofore been granted in an action at law in federal

court.” FED. R. CIV. P. 59(a)(1). When ruling on a Rule 59 motion for a new trial on the basis of

the weight of the evidence, “a trial judge may weigh the evidence and consider the credibility of

the witnesses and, if he finds the verdict is against the clear weight of the evidence, is based on

false evidence or will result in a miscarriage of justice, he must set aside the verdict, even if

supported by substantial evidence, and grant a new trial.” Poynter by Poynter v. Ratcliff, 874 F.2d

219, 223 (4th Cir. 1989) (internal citations omitted). The decision to grant or deny a Rule 59(a)

motion for a new trial rests within the sound discretion of the trial judge. Id. (internal citations

omitted).




                                                    8
  Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 9 of 28 PageID #: 3896



               a. Statutory Employees and the Master-Servant Relationship

         Under 49 C.F.R. § 376.12(c)(1), there exists a rebuttable presumption of employment

between carriers and owner-operator lessors.7 This presents a neat symmetry with West Virginia

common law, which requires a prima facie showing of an agency relationship before the burden

shifts to the party invoking an independent contractor defense. Zirkle v. Winkler, 585 S.E.2d 19,

22 (W. Va. 2003) (quoting Sanders v. Georgia-Pacific Corp., 225 S.E.2d 218, 222 (W. Va. 1976)).

Under West Virginia law, it is the power to control the process of the work that is determinative

of whether a master-servant relationship exists. Robertson v. Morris, 546 S.E.2d 770, 773 (W. Va.

2001).

         McGowan’s business with Cardinal stretched from soliciting customers and negotiating

shipping rates to leasing his trucks to Cardinal and finding drivers to deliver the shipment to its

destination. At each of these stages, however, Cardinal had the exclusive power to exercise

meaningful control over McElliotts Defedants’ operations, even beyond processes mandated by

federal regulation. Evidence on the record of Cardinal’s significant control over McElliotts

Defendants’ operations appears throughout the Sales Agency Agreement, the Independent

Contractor Agreement, and Cardinal’s Agency Policy Manual.

         The Sales Agency Agreement is supportive of Cardinal’s control over McElliotts

Defendants, including provisions that: label McGowan as an agent; prevent McGowan from

soliciting business outside the umbrella of Cardinal during his employment and for one year after



         7
         Though the history and interpretation of this regulation is storied, the Court previously
determined the “rebuttable presumption” standard to have the most reasonable application, as it
balances the ICC’s desire to have classifications of the owner-operator-carrier relationship
ultimately turn on state law and Congress’ intent to “thwart[] abuses by carriers who would lease
equipment from independent contractors who [are] not . . . regulated.” Bays v. Summit Trucking,
LLC, 691 F.Supp. 2d. 725, 731 (W.D. Ky. 2010) (quoting Price v. Westmoreland, 727 F.2d 494,
495 (5th Cir. 1984)). See also Memo. Opinion & Ord. Summ. J., pp. 11–16, ECF No. 121.
                                                9
 Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 10 of 28 PageID #: 3897



(Agency Agreement, at 3); imposes a confidentiality requirement on McElliotts Defendants (Id. at

2–3); mandate any money collected by McElliotts Defendants is the sole property of Cardinal until

commission is remitted to the agent (Id. at 3); and require Cardinal to approve any shipping on

non-Cardinal trucks (Id. at 1). McGowan was the exclusive agent of Cardinal and had been for

fourteen years. Id.; Trial Transcript 2, at 376. Additionally, the Sales Agency Agreement

incorporates over one hundred pages of binding company policy which touch on every aspects of

an agent’s business. Agency Agreement, at 2.

       Cardinal’s Agency Policy Manual includes aspects which exercise great control over

McGowan’s ability to negotiate contracts. Potential customers must go through a credit check and

meet standards set by Cardinal. Policy Manual, at 1, 4–5. All shipping rates are determined by

Cardinal and a contract is only final once Cardinal provides a finalized contract to the agent. Id. at

4–5. Billing is also largely handled by Cardinal. Id. at 14. Outside of federal regulations, Cardinal

elects to prohibit the transport of certain goods. Policy Manual, at 47.

       Further advancing the notion of Cardinal’s pervasive control, McGowan testified to

Cardinal’s imposition of requirements to contact Cardinal dispatch on a daily basis and how he

must comport with Cardinal policies off the road. Trial Transcript 2, pp. 318–321, ECF No 251.

McGowan was required to log all on-duty time, which included “all time loading or unloading a

commercial motor vehicle.” Plaintiff’s Trial Exhibit 33, ECF No. 239-21. McGowan was further

bound by Cardinal’s alcohol policy prohibiting any drinking within ten hours of being on duty.

Plaintiff’s Trial Exhibit 35, ECF No. 239-23. All unattended vehicles were required to be kept

behind a secured, gated area and have a pin lock when dropped. Plaintiff’s Trial Exhibit 34, ECF.

No. 239-22. Overall, Cardinal exercises a heavy hand administratively, by dictating a process of




                                                 10
 Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 11 of 28 PageID #: 3898



filing log sheets, physical examination certificates, and accident reports. Independent Contractor

Agreement, ¶ 5(a)(ii)-(iii)).

        As Cardinal is keen to point out, there is evidence refuting Cardinal’s own characterization

of McGowan as an “agent”. However, the Court does not find the evidence supporting Cardinal’s

position to overcome the rebuttable presumption of a master-servant relationship. Cardinal

exercised control over the process of McElliotts day-to-day operation of trucking at all points from

pick-up to delivery. As such, the jury’s determination that McElliotts Defendants were employees

of Cardinal stands.

                b. The Scope of Employment

        Cardinal also attempts to excise liability by narrowing the scope of the question at hand.

West Virginia common law defines the scope of employment with three elements: (1) the conduct

is of the kind he or she is employed to perform; (2) the conduct occurs within the authorized space

and limits; and (3) it is actuated, at least in part, by a purpose to serve the master. W. Va. Reg’l Jail

and Corr. Facility Auth. v. A.B., 766 S.E.2d 751, 770 (W. Va. 2014). The West Virginia Supreme

Court of Appeals has held “[w]here a master sends forth an agent, he is responsible for the acts of

his agent within the apparent scope of his authority, though the agent oversteps the strict line of

his duty.” Nees v. Julian Goldman Stores, Inc., 146 S.E. 61, 62 (W. Va. 1928). An employee may

be acting within the scope of employment even if the act is unauthorized when the act “can fairly

and reasonably be deemed to be an ordinary and natural incident or attribute of that act or a natural,

direct or logical result of it.” Levine v. Peoples Broadcasting Corp., 140 S.E.2d 438, 442 (W. Va.

1965); see also Travis v. Alcon Labs. Inc., 504 S.E.2d 419, 431 (W. Va. 1998) (“[A]n employer

may be liable for the conduct of an employee, even if the specific conduct is unauthorized or

contrary to express orders, so long as the employee is acting within his general authority and for



                                                   11
 Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 12 of 28 PageID #: 3899



the benefit of the employer.”). Whether an act is a natural incident to one’s employment is a

“relative term” that “requires a consideration of surrounding circumstances . . . ordinarily

determined by the jury.” Griffith v. George Transfer & Rigging, Inc., 201 S.E.2d 281, 288 (W. Va.

1973).

         The Court found no evidence Cardinal directly controlled the process of McElliotts

Defendants unloading and reloading shipments. Trial Transcript 3, pp. 527–28, ECF No. 252.

However, Cardinal was aware of this practice itself and at least implicitly approved it. There was

also substantial evidence that such practice served Cardinal’s goals. Id. at 561. This practice served

Cardinal’s customer: Special Metals wanted its products moved out of its yard quickly even though

the shipment would not transport to its final destination until a consolidated load could be gathered.

Thus, Cardinal’s customer would still obtain lower shipping costs.

         Moreover, the Court has explicitly made clear that control over one particular step in the

process is not determinative of whether an employee was acting within the scope of his or her

employment. Memo. Summ. J., at 9. Once a master-servant relationship is established, the question

of scope is one properly submitted to the jury. The Court finds conflicting evidence that is

susceptible to contrary but reasonable inferences, and the evidence does not clearly weigh against

the verdict. As the Court has determined, “[i]t is not a far stretch to deem loading a truck a natural

incident to shipping freight by truck. Indeed, it is fair to say that it is necessary.” Id. at 10. The

evidence was clear that McGowan’s practice of temporarily storing and then consolidating

shipments was known to Cardinal and served the mutual interests of Cardinal and its customer.

         For the same substantive reasons offered in the Court’s order denying Cardinal’s Motion

for Summary Judgment, the Court finds the verdict was not against the clear weight of the evidence

and denies Cardinal’s Motion for a New Trial on these grounds.



                                                 12
 Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 13 of 28 PageID #: 3900



       2. Jury Instructions

       Cardinal submits the jury instructions were flawed in the consistency of delivery and

incorrect in both the scope of the independent contractor defense and the explanation of the

application of 49 C.F.R. § 376.12, thus meriting a new trial. Memo. Supp. Mot. New Trial, at 2.

       Courts have “considerable discretion in choosing the specific wording of [jury]

instructions.” Figg v. Schroeder, 312 F.3d 625, 640 (4th Cir. 2002) (internal quotations omitted).

A party seeking a new trial based on erroneous jury instructions must establish “(1) it made a

proper and timely objection to the jury instructions; (2) those instructions were legally erroneous;

(3) the errors had prejudicial effect; and (4) it requested alternative instructions that would have

remedied the error.” Hafco Foundry & Mach. Co., Inc. v. GMS Mine Repair & Maint., Inc., No.

CV 1:15-16143, 2018 WL 1582728, at *7 (S.D.W. Va. Mar. 30, 2018) (internal citations omitted).

The determination of whether instructions were legally erroneous is a question of law. Id. When

reviewing an instruction for legal error, the Court reads the instructions as a whole. Id.

Furthermore, “to preserve an objection to the instructions to the jury, a party is required to point

out specifically the nature of the objection.” Mattison v. Dallas Carrier Corp., 947 F.2d 95, 112

(4th Cir.1991). Failure to raise a specific objection results in a waiver of the challenge to the

instruction. Belk, Inc. v. Meyer Corp., 679 F.3d 146, 153 (4th Cir. 2012).

               a. Consistency of Instructions

       While case law surrounding inconsistency of instructions deals primarily with disparities

between final instructions and the law, the curative property of corrected final instructions remains

uncontested. “That an incomplete instruction, perfected by additional instructions, is neither

improper nor cause for reversal, is too well settled to require the citation of authority.” Connolly

v. Bollinger, 67 S.E. 71, 73 (W. Va. 1910).



                                                 13
 Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 14 of 28 PageID #: 3901



       Here, Cardinal contests the use of the phrase “with regard to the trucking operations” to

define the scope of liability in their independent contractor defense, as stated in the final

instructions. Previously, in non-binding preliminary instructions to describe to the jury the

evidence and claims they were about to hear, the Court used the phrase “with regard to the loading

and unloading of trailers.” Memo. Supp. Mot. New Trial, at 10–12. As discussed below, the Court

holds the latter to be an incorrect statement of law. Furthermore, the Court does not believe these

preliminary inconsistencies to have a bearing on the merits of the final jury instructions, but any

impropriety that may have existed was cured by a proper final instruction.

               b. Final Independent Contractor Defense Instruction

       Cardinal contends the instructions submitted to the jury were an incorrect statement of law

which broadened the scope of its liability. Cardinal cites the Shaffer case as determinative. Id.

(citing Shaffer v. Acme Limestone Co., Inc., 524 S.E.2d 688 (W. Va. 1999). However, both the

facts of Shaffer and Cardinal’s analysis thereof miss the mark.

       In Shaffer, the plaintiff attempted to hold a quarry vicariously liable for a death that

occurred during the shipment of its stone. There, the trucking company was found to be an

independent contractor. Id. at 697. The court determined the quarry did not retain the proper power

of control over “the work in question” required to find a master-servant relationship.

       In the instant case, Cardinal claims Shaffer requires the Court to find Cardinal had no

control over the “work in question.” As a baseline, Cardinal misidentifies this work as the “loading

and unloading of trucks.” The Shaffer court noted the quarry engaged the trucking company “solely

for the purpose of delivering stone.” Id. Here, Cardinal engaged McElliotts Defendants for the

purpose of delivery, during which Plaintiff was injured. It is improper to carve out a single step

within the work for which one is employed to determine the existence of a master-servant



                                                14
 Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 15 of 28 PageID #: 3902



relationship; this is a question of one’s scope of employment. Here, the work in question refers to

Cardinal’s control over McElliotts Defendants’ delivery processes.

       Additionally, Shaffer is not properly analogous, as it deals with a trucking company

attempting to hold the manufacturer of a product liable. Compared to the instant case, this would

be the equivalent of Plaintiff attempting to hold Special Metals vicariously liable for the harm

incurred. Instead, Plaintiff looks to hold Cardinal, the carrier, accountable for the actions of their

owner-operator lessor. This difference makes such a question properly put before a jury under

West Virginia law. See Zirkle v. Winkler, 585 S.E.2d 19, 28 (W. Va. 2003) (stating the independent

contractor issue in Shaffer would have clearly been a jury issue if the facts had been “that the

trucking company (not the quarry) had tried to avoid accountability for the results of a truck

driver’s negligence by attempting to make all of its truck drivers ‘independent contractors[.]’”)

       Shaffer points out the analytical error committed by Cardinal, in which Cardinal attempts

to put the cart before the horse by asking jurors to decide McElliotts Defendants’ scope of

employment before determining whether they were, in fact, employees. Cardinal’s analysis of

scope is premature, and thus incorrect. The “work in question” was McElliotts relationship to

Cardinal in their trucking operations and the instructions submitted to the jury were the correct

statement of law; the Court properly instructed the determination of scope of employment to come

subsequent to the determination of employment in the jury instructions. Trial Transcript 4, p. 696–

97, ECF No. 253.

               c. 49 C.F.R. § 376.12(a)

       As for the final point regarding the jury instructions, Cardinal contests how instructions on

49 C.F.R. § 376.12(a) were submitted to the jury, claiming statutory definitions of “operation” and

“equipment” should have been included. Memo. Supp. Mot. New Trial, at 13–17.



                                                 15
 Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 16 of 28 PageID #: 3903



       During the final charge conference held on Friday, August 20, 2018, the Court took up the

matter of final jury instructions, which included the application of 49 C.F.R. § 376.12(a). The

Court previously held this regulation applied to the instant case and created a rebuttable

presumption of a master-servant relationship. Trial Transcript 4, at 674–87. During the

conference, counsel for Cardinal objected to the use of the statutory term “equipment” and asked

for it to be substituted with “truck.” Id. at 679. Though Cardinal did submit jury instructions asking

for a definition of “operation” to be included, it did not make a specified objection on this matter.

Reply Mot. New Trial, p. 9, ECF No. 271 (offering only the fact that Cardinal submitted jury

instructions including the definition of “operation” as evidence of an objection). Solely relying on

the submission of alternate jury instructions without a particular objection on the record is

insufficient to preserve a challenge. Belk, Inc. v. Meyer Corp., U.S., 679 F.3d 146, 154 (4th Cir.

2012) (“Th[e] general invocation of proposed jury instructions is insufficient to preserve the issue

for [appellate] review.”); see also City of Richmond v. Madison Mgmt. Group, Inc., 918 F.2d 438,

453–54 (4th Cir.1990); Schuler v. Branch Banking & Tr. Co., No. CIV. 1:08CV378, 2010 WL

1257959, at *1 (W.D.N.C. Mar. 26, 2010) (denying a motion for a new trial on the basis of jury

instruction because they were not objected to and thus not appealable). As such, any challenge as

to the inclusion of the definition for “operation” was waived by Cardinal.

       However, contrary to Plaintiff’s contention, the Court does not find a challenge to the use

of the word “truck”, in lieu of “equipment”, as waived. Though counsel for Cardinal raised the

objection, Cardinal again conflates the issue of the master-servant relationship and scope of

employment. As the jury instructions clearly convey when addressing scope, the jury was

instructed to determine whether the “loading and unloading” was in the scope of employment; the

reference to leased “equipment” is easily understood and did not require the use of the word “truck”



                                                 16
 Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 17 of 28 PageID #: 3904



in its stead. Furthermore, Cardinal acknowledges that it was sufficiently established at trial that

the trailer and forklift at issue were not subject to the lease agreement. Memo. Supp. Mot. New

Trial, at 16. This further evidences the jury was not confused when the instructions utilized the

statutory term “equipment.” Considered in their entirety, the jury instructions were not confusing

and gave proper statements of law to allow the jurors to decide the relationship between Cardinal

and McElliotts Defendants, and then whether the injuries occurred within the scope of

employment. As such, the Court denies the Motion for a New Trial on basis of the jury instructions.

       3. Remittitur

       In its final argument for a new trial, Cardinal asserts the jury verdict lacks an evidentiary

basis, was excessive, and was based on the passion of the jury to serve as punitive damages based

on the Plaintiff’s Counsel’s remarks. Memo. Supp. Mot. New Trial, at 17–21.

               a. Evidentiary Basis

       Cardinal claims there is no evidentiary basis for the $1,000,000 awarded each for future

pain and suffering and future loss of capacity. Memo. Supp. Mot. New Trial, at 19. In determining

whether there is sufficient evidence to support a jury verdict, the Court should “(1) consider the

evidence most favorable to the prevailing party; (2) assume that all conflicts in the evidence were

resolved by the jury in favor of the prevailing party; (3) assume as proved all facts which the

prevailing party’s evidence tends to prove; and (4) give to the prevailing party the benefit of all

favorable inferences which reasonably may be drawn from the facts proved.” Orr v. Crowder, 315

S.E.2d 593, Syl. pt. 5 (W. Va. 1983).

       With regard to future pain and suffering, Dr. Vaglienti testified at trial that Plaintiff was

diagnosed with phantom limb syndrome with a grinding pain, generic leg pain, stump pain, post-

traumatic stress disorder, depression, and status post below-knee amputation on the right. Trial



                                                17
 Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 18 of 28 PageID #: 3905



Transcript 1, p. 65, ECF No. 250. These conditions will cause pain and require management for

the rest of Plaintiff’s life. Id. at 68–69.

        As for future loss of capacity, there is evidence in the record of Plaintiff’s potential

functions being curtailed on two fronts. First, he is greatly limited in his ability to do the same kind

of manual labor he conducted when he was injured, as he can only lift ten pounds from the floor

to his waist and cannot work bent over, kneeling, or climbing a ladder. Trial Transcript 2, at 239–

40. Second, Plaintiff testified that he successfully raced cars, as sponsored by McGowan, and won

money.8 Trial Transcript 3, at 428, 433. However, Plaintiff has not raced since the accident and

his ability to competitively race is in doubt. Trial Transcript 2, at 232; Trial Transcript 1, at 81.

        Viewing the evidence in the light most favorable to the prevailing party, with any

conflicting evidence as being determined in Plaintiff’s favor, the Court finds an evidentiary basis

for the award. Any attack on whether this evidence is sufficient for the amount awarded goes to

whether or not the verdict was excessive.

                b. Excessive Verdicts

        Under Rule 59(a) of the Federal Rules of Civil Procedure, a court may order a new trial

nisi remittitur if it “concludes that a jury award of compensatory damages is excessive.” Jones v.

Southpeak Interactive Corp. of Delaware, 777 F.3d 658, 672 (4th Cir. 2015) (internal quotations

omitted). “[A] district court sitting in diversity must apply state law standards when it considers a

Rule 59(a) motion for a new trial based upon the alleged excessiveness of the jury’s compensatory

damage award.” Konkel v. Bob Evans Farms Inc., 165 F.3d 275, 280 (4th Cir. 1999).               To

determine whether a verdict was excessive, the West Virginia Supreme Court of Appeals has long



        8
         It is noted that this money was turned over to McGowan for sponsoring Plaintiff. Trial
Transcript 3, at 433. It is a reasonable inference by the Court and the jury that Plaintiff could have
retained potential earnings from successful future endeavors in this field.
                                                  18
 Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 19 of 28 PageID #: 3906



held that “[c]ourts must not set aside jury verdicts as excessive unless they are monstrous,

enormous, at first blush beyond all measure, unreasonable, outrageous, and manifestly show jury

passion, partiality, prejudice or corruption.” Miller v. Allman, 813 S.E.2d 91, 107 (2018) (citing

Addair v. Majestic Petroleum Co., 232 S.E.2d 821 (W. Va. 1977)).            “There is no measure

by which the amount of pain and suffering endured by a particular human can be calculated, and

no standard of value which can be applied. Crum v. Ward, 122 S.E.2d 18, 23 (W. Va. 1961).

       Here, Cardinal focuses its argument on the $4,000,000 awarded to Plaintiff in non-

economic damages, divided into four sub-categories. Memo. Supp. Mot. New Trial, 17–19. As

persuasive authority, Cardinal cites two cases.

       First, Cardinal invokes Harris v. State. 223 So. 3d 695, 709 (La. App. 5 Cir. June 15, 2017).

In Harris, the court reduced a jury verdict of $5,000,000 for pain and suffering and $1,000,000 for

loss of enjoyment to $437,500 and $62,500, respectively, for a Plaintiff who suffered a below-the-

knee loss of limb. Harris, 223 So. 3d at 709. However, the court there considered factors not

present in this case. Namely, the injured party was sixty-one and suffered from diabetes and

hypertension. Id, at 708. Here, Plaintiff is expected to have a longer lifespan and did not suffer

from similar chronic illnesses.

       Cardinal also cites Firmes, where the court there reduced a multi-million-dollar award for

future pain and suffering on a similar injury. Firmes v. Chase Manhattan Auto. Fin. Corp., 50

A.D.3d 18 (N.Y.S.2d 2008). However, this reduction resulted in an award of $1,500,000 for past

pain and suffering and $3,500,000 for future pain and suffering over 50.1 years of future life

expectancy. Firmes, 50 A.D.3d at 28. This is a larger award when compared to the instant case.

       As a matter of course, the Court will not engage is some statistical calculation of a

nationwide sampling of cases to determine how much an injured person’s missing limb is worth,



                                                  19
 Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 20 of 28 PageID #: 3907



especially when Cardinal’s cited evidence cuts against its own argument.9 The West Virginia

Supreme Court of Appeals has directed that “[a] jury verdict . . . may not be set aside as excessive

by the trial court merely because the award of damages is greater than the trial judge would have

made.” Sargent v. Malcomb, 146 S.E.2d 561, 566 (W. Va. 1966). Jury verdicts are “entitled to

considerable deference,” and should not be disturbed “as long as that award is supported by some

competent, credible evidence going to all essential elements of the award.” Reed v. Wimmer, 465

S.E.2d 199 (W. Va. 1995). Upon a review of the proceedings, the Court finds the damages awarded

by the jury supported by the evidence and are not monstrously excessive.

               c. Passion and Prejudice of the Jury

       Finally, Cardinal points to comments by Plaintiff’s Counsel during closing arguments as

evoking the passion and prejudice of the jury. Memo. Supp. Mot. New Trial, at 19–21 When

assessing the nature of a party’s closing remarks, “wide latitude is accorded counsel in arguments

before a jury[.]” Crum v. Ward, 122 S.E.2d 18, 26 (W. Va. 1961). However, “such arguments may

not be founded on facts not before the jury, or inferences which must arise from facts not before

the jury.” Id. Challenges alleging inflammatory remarks cannot be raised for the first time in post-

trial motions. “It is the universal rule that during closing argument counsel cannot as a rule remain

silent, interpose no objections, and after a verdict has been returned seize for the first time on the

point that the comments to the jury were improper and prejudicial.” Dennis v. Gen. Elec. Corp.,




       9
          Though a wrongful death case, the West Virginia Supreme Court of Appeals in Roberts
v. Stevens Clinic Hosp., Inc. reduced a $10,000,000 award to $3,000,000 after “substantial
collegial discussion.” 345 S .E.2d 791 (W. Va. 1986). In present day dollars, this would be an
award equal to $6,985,773.48. See CPI Inflation Calculator, U.S. DEPT. OF LABOR, available at
https://www.bls.gov/data/inflation_calculator.htm. Though the Court will not engage in statistical
tabulation, it would appear that under West Virginia Law, awards of this magnitude are not
considered “monstrous.”


                                                 20
 Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 21 of 28 PageID #: 3908



762 F.2d 365, 366–67 (4th Cir. 1985) (internal citations and quotations omitted). A motion for a

new trial should be denied “where the moving party has failed to timely object to the alleged

impropriety giving rise to the motion[,]” unless “exceptional circumstances exist such as when the

error is so obvious or so serious that the public reputation and integrity of the judicial proceeding

is impaired.” Id. at 367.

       Here, Cardinal acknowledges its failure to raise this objection. Reply Mot. New Trial, at

14. Though it claims this point is raised not a basis for a new trial, but rather evidence of an

excessive verdict, the Court finds that Cardinal waived its objection to Plaintiff’s Counsel’s

statements as the basis for a new trial. Furthermore, the Court has addressed the issue of

excessiveness and its rationale as to why this verdict does not appear to be “monstrous”.

       However, Cardinal raises a narrower issue of violations of the Court’s rulings on motions

in limine. Memo. Supp. Mot. New Trial, at 20–21. “Motions in limine preserve issues that they

raised without any need for a renewed objection at trial. Rice v. Cnty. Health Ass’n, 203 F.3d 283,

286 (4th Cir. 2000). “In order for a violation of an in limine motion to serve as the basis for a new

trial, the order must be specific in its prohibitions, and violations must be clear.” Honaker v.

Mahon, 552 S.E.2d 788, 795 (W. Va. 2001) (internal quotations omitted).

       When determining whether a jury’s verdict may be set aside due to a party’s violation of a

trial court’s ruling on a motion in limine, courts consider the following factors: (1) whether the

evidence was deliberately introduced or solicited through a line of questioning, or whether the

violation of the court’s order was inadvertent; (2) whether the violation must have been reasonably

calculated to cause, and probably did cause, the rendition of an improper judgment; (3) the

inflammatory nature of the violation such that the violation prejudiced the substantial rights of the

party seeking to set aside the jury’s verdict; (4) whether the violation created jury confusion,



                                                 21
 Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 22 of 28 PageID #: 3909



wasted jurors’ time, or wasted judicial resources; and (5) whether the challenged evidence was

presented to the jury directly, or merely by an oblique reference. Id. at 795–96. “If the violation

was so inflammatory and prejudicial in its nature that it could not have been cured by an instruction

to disregard, the jury’s subsequent verdict may be set aside.” Id. at 796.

       Here, Cardinal alleges violations of the granted motions to (¶ “H”) exclude references to

any non-testifying persons available to both parties as a witness, (¶ “I”) preclude Plaintiff from

mentioning that Cardinal failed to call a potential witness to testify, (¶ “J”) preclude improper

arguments as to damages, and (¶ “M”) exclude any references to Cardinal’s size, wealth, or

financial condition. Memo. Opinion & Ord. Mot. Limine, p. 5, ECF No. 129.

       The only evidence submitted concerning non-testifying individuals, as addressed by ¶¶ “H”

and “I”, centers on Plaintiff’s Counsel’s reference to Cardinal’s failure to call an economic expert

witness. Memo. Supp. Mot. New Trial, at 20. No non-testifying witness was named, and Plaintiff’s

argument was really that Cardinal did not contest certain damages. Nor does Cardinal claim its

expert witness was available to both parties. Accordingly, the Court finds no violation of ¶ “H”.

       Paragraph “I” did in fact preclude Plaintiff from mentioning that Cardinal failed to call a

potential witness to testify. Plaintiff’s Counsel did precisely that, without leave of Court. Trial

Transcript 4, at 723. While the Court admonishes Plaintiff’s Counsel for not following proper

order, the Court is left to interpret an unclear request from Cardinal in this motion in limine.

Cardinal requested that this prohibition take effect, save for four instances, including when “a

reasonable basis exists to support an inference that such witness would have testified adversely to

Cardinal.” Omnibus Mot. Limine, p. 8, ECF No. 102. The cases and commentary cited by Cardinal

discuss instances where specific named parties were not called at trial. Id. Yet the last case cited

by Cardinal in their motion is particularly illustrative. “While the inference which may result from



                                                 22
 Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 23 of 28 PageID #: 3910



the failure to call an available material witness or to produce other particular evidence has often

been denominated a “presumption,” it is generally held that such failure raises no presumption of

law at all, but merely authorizes the jury to draw an unfavorable inference of fact.” McGlone v.

Superior Trucking Co., Inc. 363 S.E.2d 736, Syl. Pt. 3 (W. Va. 1987).

        Here, the lack of Cardinal’s evidence on economic losses affords the jury a negative

inference. Such a carveout appears to be envisioned by Cardinal in their motion. Furthermore, this

comment was a one-off reference on an issue initially raised at trial by counsel for Cardinal. Trial

Transcript 2, at 275. With the lack of a specific prohibition on this matter and the factors weighing

against a new trial, the Court finds this violation insufficient to merit a new trial.

        Paragraph “J” precluded improper arguments as to damages. Reviewing Cardinal’s

memorandum reveals this motion in limine was aimed at preventing Plaintiff from suggesting a

specific dollar amount or comparable commodity as a means to measure damages, as prohibited

by West Virginia Law. Id. at 8–9 (citing Crum v. Ward, 122 S.E.2d 18 (W. Va. 1961)). However,

the trial transcript does not show counsel suggested a sum of money, either by exact dollar amount

or reference. Therefore, the Court finds no violation of the motion in limine as set forth in ¶ “J”.

        Paragraph “M” excluded any references to Cardinal’s size, wealth or financial condition.

This is aimed at the “profits or assets at the time of the subject incident”. Omnibus Mot. Limine, at

11. A review of the record finds this information was solicited for the purpose of establishing the

scope of Cardinal’s relationship with Special Metals. Trial Transcript 3, at 588. Though Plaintiff’s

Counsel did apply this evidence when addressing the issue of damages in closing arguments, the

Court finds that this information was already properly before the jury, and a single comment does

not establish sufficient grounds to overturn the jury verdict. Furthermore, the Court does not read

this particular motion in limine as specifically prohibiting a general characterization of Cardinal’s



                                                  23
 Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 24 of 28 PageID #: 3911



relationship with a customer, especially when it goes to the scope of Cardinal’s involvement with

a party to the injury. As such, the Court finds no violation of the motion in limine’s ¶ “M”.

       E. Certificate of Appeal

       Cardinal requests by motion a certification allowing an appeal under Rule 54(b). Alt. Mot.

Cert. Appeal, ECF No. 160. Without such a finding and certification by the Court, pending cross

claims prevent appeal of the instant judgment. Rule 54(b) provides an order that adjudicates fewer

than all the claims or the rights and liabilities of fewer than all the parties “may be immediately

appealed if the district court: (1) expressly directs entry of judgment as to those claims or parties;

and (2) expressly determines that there is no just reason for delay.” Baird v. Palmer, 114 F.3d 39,

42 (4th Cir. 1997); see also Braswell Shipyards, Inc. v. Beazer East, Inc., 2 F.3d 1331, 1335–36

(4th Cir. 1993) (calling it “crucial” that the district court state “clear and cogent findings of fact”

on Rule 54(b) certifications either on the record or in its order).

       To determine whether there is “no just reason for delay,” the Court should consider: “(1)

the relationship between the adjudicated and unadjudicated claims; (2) the possibility that the need

for review might or might not be mooted by future developments in the district court; (3) the

possibility that the reviewing court might be obliged to consider the same issue a second time; (4)

the presence or absence of a claim or counterclaim which could result in a set-off against the

judgment sought to be made final; (5) miscellaneous factors such as delay, economic and solvency

considerations, shortening the time of trial, frivolity of competing claims, expense, and the like.”

MCI Constructors, LLC v. City of Greensboro, 610 F.3d 849, 855 (4th Cir. 2010).

       Here, all of Plaintiff’s claims against Cardinal have been resolved by this order and the

judgment is final. The only unadjudicated claims deal with indemnification between co-defendants

and are unlikely to moot any potential appellate review, nor cause any issue of liability between



                                                  24
 Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 25 of 28 PageID #: 3912



Plaintiff and Cardinal to be reviewed a second time. In fact, a ruling on appeal may settle the issue

of whether crossclaims would even need to be addressed by the Court.

       However, Cardinal makes a bizarre request in asking to only certify the rulings for the

motions for a new trial, offset, and prejudgment interest, as addressed in this order. Reply Alt.

Mot. Cert. Appeal, p. 3, ECF No. 265. The Fourth Circuit has clarified that “reviewable orders

granting or denying motions for new trials are not separately appealable,” and “appellate review

may be obtained only by filing a notice of appeal from the entry of final judgment.” Massey-

Ferguson Credit Corp. v. Webber, 841 F.2d 1245, 1248 n.4 (4th Cir. 1988). As Cardinal ultimately

wants to be able to appeal these matters and the Court independently finds there is no just reason

for delay, the Court enters a judgment consistent with this opinion and order and finds the claims

between Cardinal and Plaintiff to be final and appealable.

       F. Stay Judgment

       As a final matter, Cardinal requests a stay of judgment during its appeal. Mot. Stay J., ECF

No. 246. When an appeal is taken, Rule 62(d) provides for a stay as a matter of right where a

sufficient supersedeas bond is given by the appellant. See Am. Mfrs. Mut. Ins. Co. v. Am. Broad.-

Paramount Theatres, Inc., 87 S. Ct. 1, 3 (1966); FED. R. CIV. P. 62(d). For a supersedeas bond to

be “sufficient”, it must cover the entirety of the judgment presently granted. See CSX Transp., Inc.

v. Peirce, No. 5:05CV202, 2013 WL 5674850, at *2 (N.D.W. Va. Oct. 17, 2013) (finding a

supersedeas bond sufficient when it covered the judgment, plus awarded interest, and did not need

to include attorney’s fees in the amount as they had not been awarded at the time the bond was

posted) (“This Court will not now engage in speculation concerning the amount of attorneys’ fees

it may or may not award, or the amount of attorneys’ fees that CSX will incur as a result of the

appeal.”).



                                                 25
 Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 26 of 28 PageID #: 3913



       Plaintiff objects on three grounds: (1) Cardinal has not satisfied the factors set forth in

Hilton v. Braunskill, 481 U.S. 770 (1987); (2) Cardinal’s bond is insufficient in amount and mode;

and (3) Cardinal has waived its ability to move for a new trial, thus an appeal cannot occur.

       To swiftly dispatch of the first issue, this objection is not applicable here. In Hilton, the

Supreme Court was iterating factors that dealt with determining the stay of an injunction in a

federal habeas case. Hilton, 481 U.S. at 776 (citing subparagraph (c) of FED R. CIV. P. 62). Indeed,

the Supreme Court found it generally accepted that “a party taking an appeal from the District

Court is entitled to a stay of a money judgment as a matter of right if he posts a bond in accordance

with FED. R. CIV. P. 62(d) and 73(d)[.]” Am. Mfrs. Mut. Ins. Co., 87 S. Ct., at 3.

        Also inapplicable is Plaintiff’s third objection in this matter. Plaintiff argues, out of turn,

on the issue of Cardinal’s ability to file a rule 59 motion. This should have been raised in response

to Cardinal’s Motion for a New Trial, not on a collateral motion. Notwithstanding, there is no

requirement as laid out by the Fourth Circuit where a party must file a Rule 50 Motion to be able

to file a Rule 59 Motion. Cases cited by Plaintiff in the brief deal with the scope of appellate

review, not the district court’s ability to hear such motion. Resp. Mot. Stay J., p. 7, ECF No. 261

(citing Nichols v. Ashland Hosp. Corp., 251 F.3d 496 (4th Cir. 2001)). In fact, the authority cited

affirms the districts court’s determination to not grant a motion for a new trial, even when the

parties did not file a Rule 50 motion. See Nichols, 251 F.3d at 502 (affirming the district court’s

denial of a motion for a new trial where appellant did not file a motion for judgment as a matter of

law); Ihnken v. Jenkins, 677 Fed.Appx. 840, 844–45 (4th Cir. 2017).

       As a final matter meriting clarification, Plaintiff attacks the sufficiency of Cardinal’s bond.

Plaintiff alleges a bond must be cash and must cover post-judgment interest. Resp. Mot. Stay J., at

3. Here, Cardinal has submitted a bond for $5,456,643.25. App. Bond, ECF No. 246-1. The final



                                                 26
 Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 27 of 28 PageID #: 3914



judgment, including the offset, prejudgment interest, and bill of costs totals $5,098,791.22. As

iterated above, there is no need to speculate as to the costs beyond the final judgment for a bond

to be sufficient. The Court finds this amount sufficient for a supersedeas bond.

       As to the use of a bond, Plaintiff claims this district requires a check to be deposited with

the Clerk’s office. Resp. Mot. Stay J., at 3 (citing Daugherty v. Ocwen Loan Servicing, 220

F.Supp.3d 728 (S.D.W. Va. 2016). However, the requirements stated in Daugherty were given

after the Court had found there was not a sufficient supersedeas bond when a parent company filed

a blanket surety document without a specific amount. Here, Cardinal used an independent insurer

providing a bond with a specific dollar amount.

       Furthermore, the Court does not read Rule 62 itself as requiring a cash payment. Indeed,

production of cash runs counter to the very concept of a “bond”. A bond is “[a] certificate or

evidence of a debt on which the issuing company or governmental body promises to pay the

bondholders a specified amount.” Bond, BLACK’S LAW DICTIONARY (6th ed. 1990). A supersedeas

bond is merely “a bond required of one who petitions to set aside a judgment or execution and

from which the other part may be made whole if the action is unsuccessful.” Supersedeas Bond,

BLACK’S LAW DICTIONARY (6th ed. 1990). Here, the Federal Rules of Civil Procedure allows for

non-cash bonds to be sufficient for supersedeas bonds.10 Accordingly, pursuant to Rule 62(d),

Cardinal is entitled to a stay of the judgment and the Court so grants it.




       10
           For further clarification, the revisions to the Federal Rules, which will took effect on
Dec. 1, 2018, changed the wording to include a right of stay “by bond or other appeal.” The
advisory committee notes the new rule’s text explain this revision “makes explicit the opportunity
to post security in a form other than a bond.” FED. R. CIV. P. 62 advisory committee’s note to 2018
amendment. This discretion on what constitutes a sufficient bond on appeal is also noted in Black’s
Law Dictionary, which states that appeal bonds allows for “[t]he court in its discretion may require
the appellant to file a bond or provide other security to ensure payment of costs on appeal.” Appeal
Bond, BLACK’S LAW DICTIONARY (6th ed. 1990).
                                                  27
 Case 3:16-cv-01879 Document 274 Filed 12/11/18 Page 28 of 28 PageID #: 3915



                                      IV.    Conclusion

       As explained above, the Court GRANTS Defendant’s Motion to Offset Judgment in the

amount of $372,500.00 (ECF No. 257), GRANTS Plaintiff’s Motion for Prejudgment Interest in

the amount of $49,748.19 (ECF No. 245), GRANTS Plaintiff’s Bill of Costs in the amount of

$5731.09 (ECF No. 244), DENIES Defendant’s Motion for a New Trial (ECF No. 258), GRANTS

Defendant’s Motion to Certify Appeal (ECF No. 260), and GRANTS Defendant’s Motion to Stay

Judgment (ECF No. 246).

       The Court DIRECTS the Clerk to send a copy of this written Opinion and Order to counsel

of record and any unrepresented parties.



                                            ENTER:        December 11, 2018




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE




                                              28
